Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 2/26/21.  Claim(s) 13 and 17 are cancelled.  Claim(s) 20 is new.  Claim(s) 1-12, 14-16, and 18-20 are pending. Claim(s) 1-10, 16, and 18 have been withdrawn.  Claim(s) 11, 12, 14, 15, 19, and 20 are examined herein. 
Applicant's amendments to the claims have rendered the objection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to the 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 11, 12, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al. (US 2014/0031310 A1; of record) in view of Tang-Liu et al. (US 2019/0388407 A1; of record).
The instant claims are generally drawn to the method of treating rosacea comprising inhibiting a Vascular Endothelial Growth Factor Receptor of the patient and inhibiting a Fibroblast Growth Factor Receptor of the patient by administering regorafenib (related to claims 13-15 and 17) and activating an α2 adrenergic receptor with brimonidine (related to claims 18 and 19), wherein the Vascular Endothelial Growth Factor Receptor is Vascular Endothelial Growth Factor Receptor 1, 2, or 3, and the Fibroblast Growth Factor Receptor is Fibroblast Growth Factor Receptor 2 (related to claim 12), wherein regorafenib reduces abnormal dermal blood vessel angiogenesis, leakage, density, redness, abnormal lymph angiogenesis or inflammation in the patient (related to claim 14), and wherein regorafenib reduces abnormal neurovascular regulation in the patient by attenuating signals of Vascular Endothelial Growth Factor and Fibroblast Growth Factor (related to claim 15).
Maki et al discloses the treatment of rosacea (see, for example, the abstract, and throughout the document) via the administration of a composition comprising multi kinase inhibitors (see, for example, the abstract, the claims, and the whole document) such as regorafenib (see, for example, [0113] and [0191]) in combination with other active agents (see, for example, the claims and throughout the document).
Maki et al. does not specifically disclose the treatment with brimonidine.
Tang-Liu et al. discloses the treatment of rosacea comprising the administration of multi kinase inhibitors (see, for example, the abstract, the claims, and the whole 
It would have been obvious to one of ordinary skill in the art at the time of filing to treat rosacea with regorafenib and brimonidine.
One of ordinary skill would have been motivated to treat rosacea with regorafenib and brimonidine because the prior art teaches that regorafenib had already been taught to be potentially useful for such use, and brimonidine was already in use for said treatment, and the prior art further teaches that combination treatments were known.  It would have been obvious to one of ordinary skill to use the treatments taught by the prior art to be useful, and to combine them to treat rosacea.  One of ordinary skill would have combined regorafenib with brimonidine during the routine experimentation and optimization of the treatment of rosacea, and would have done so with a reasonable expectation of success in making an improved method of treatment.
One of ordinary skill would have known that combining two active agents used for the same purpose has a therapeutically additive effect, and would have combined them with a reasonable expectation of success.  Further, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With respect to the limitations drawn to “inhibiting a Vascular Endothelial Growth Factor Receptor of the patient and inhibiting a Fibroblast Growth Factor Receptor of the patient”, “activating an α2 adrenergic receptor”, “wherein the Vascular Endothelial Growth Factor Receptor is Vascular Endothelial Growth Factor Receptor 1, 2, or 3, and the Fibroblast Growth Factor Receptor is Fibroblast Growth Factor Receptor 2”, “wherein regorafenib reduces abnormal dermal blood vessel angiogenesis, leakage, density, redness, abnormal lymph angiogenesis or inflammation in the patient”, “wherein regorafenib reduces abnormal neurovascular regulation in the patient by attenuating signals of Vascular Endothelial Growth Factor and Fibroblast Growth Factor”, etc. said limitations are related to the mechanism of action of an agent in the treatment.  Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The .

Response to Arguments
The Applicant argues “Maki discloses that "[t]he success achieved with the attempted escalation of doses of single agents has been limited; and the obstacles to increasing the single agent doses include exceeding the therapeutic windows and undesirable side effects at higher doses." Maki, paragraph 0002, emphasis added. Maki further discloses "the combinations of beneficial ingredients of the invention overcomes obstacles to increasing single agent doses to exceed what would otherwise be 'a therapeutic window', thus mitigating (decreasing or eliminating) undesirable side effects at these higher doses (e.g., dosages that would not be administered (e.g., because of undesirable or unacceptable side effects) without also practicing a method of the invention or administering a composition of the invention)." Maki, paragraph 0187, emphasis added. Maki does not teach or suggest "administering a therapeutically effective amount of an adrenergic receptor agonist to the patient as a combination therapy with nintedanib or regorafenib," as required by claim 11.”
This is not found persuasive.  As stated in the prior Office action Maki et al. is very visibly drawn to the treatment of rosacea with kinase inhibitors with regorafenib as a preferred embodiment.  Further, the Applicant has nicely elucidated how clearly Maki et al. argues that the incorporation of additional active agents is beneficial.  Not only does the cited prior art generally include the use of additional active agents, it actively encourages it and specifically points out benefits of the use of multiple drugs for In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant argues “Tang-Liu does not cure the deficiency of Maki, as Tang-Liu also fails to teach or suggest the above-recited elements of claim 11. Specifically, Tang-Liu discloses "[k]inase inhibitors, such as panatinib, pazopanib, regorafenib, could be proposed as treatment agents for these diseases. However, evidence of successful treatments with kinase inhibitors is lacking. Because of the lack of effective treatments, there is still a need for better treatments for such diseases." Tang-Liu, paragraph 0005, emphasis added. Thus, Tang-Liu teaches away treating with kinase inhibitors, such as panatinib, pazopanib, regorafenib.”
This is not found persuasive.  This is a mischaracterization of the cited section, said section clearly calls out the use of regorafenib in a positive sense, and it is well-settled that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551,554, 31, USPQ2d 1130, 1132 (Fed. Cir. 1994).  The cited section states that regorafenib would be useful but that there is a need for more development in the field, not that there is a need to avoid KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396.
The Applicant argues “Tang-Liu also discloses "[p]harmacological agents currently approved for topical treatments of rosacea include sodium sulfacetamide, azelaic acid, metronidazole, and the alphaadrenergic agonist brimonidine." Tang-Liu, paragraph 0018. Tang-Liu, however, does not teach or suggest these topical treatments be used combined with other agent in a combination therapy. Specifically, Tang-Liu does not teach or suggest "administering a therapeutically effective amount of an adrenergic receptor agonist to the patient as a combination therapy with nintedanib or regorafenib," as required by claim 11.”
This is not found persuasive.  As argued by the Applicant, the utility of multiple agents, including regorafenib, is clearly showcased by the disclosure of Maki et al.  As stated above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
The Applicant argues “Furthermore, the claimed invention achieves superior and unexpected results. Specifically, "[f]or the combo-I group (0.2% nintedanib and 0.3% brimonidine cream), the day I drug effect is similar to that of the brimonidine group, with 
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is the Applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant claimed invention over the prior art.  The claims must be commensurate in the scope with any evidence of unexpected results.  See MPEP 716.02 (d).  With regard to synergism, a prima facie case of synergism has not been established if the data or result is not obvious.  The synergism should be sufficient to overcome the obviousness, but must also be commensurate with the scope of the claims.  Further, if the Applicant provides a DECLARATION UNDER 37 CFR 1.132, it must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness.  See MPEP 716.02 (e).


Conclusion
Claim(s) 13 and 17 are cancelled.  Claim(s) 1-10, 16, and 18 have been withdrawn.  Claim(s) 11, 12, 14, 15, 19, and 20 are rejected.  No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627